Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant response filled December 3, 2021 has been considered and entered. Accordingly, Claims 1 – 12, 14 – 18 and 20 – 22 are pending in this application. In addition claims 1, 3, 7, 9, 10, 12, 14, 17, 18 and 20 have been amended. Lastly claims 13 and 19 have been cancelled and claims 21 and 22 have been added. 

Response to Arguments

Applicant's arguments filed December 3, 2021 have been fully considered and are persuasive. For Examiners response, see discussion below

Applicant’s arguments, see pages 10 – 12, with respect to the rejection(s) of claim(s) 12 – 16 under 35 USC § 101 have been fully considered and are persuasive. The rejection made under 35 USC § 101 for claims 12 – 16 have been withdrawn.

Applicant’s arguments, see pages 13 – 17, with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC § 101 have been fully considered and are persuasive. The rejection made under 35 USC § 101 for claims 1 – 20 have been withdrawn.


Applicant’s arguments, see pages 18 – 20, with respect to the rejection(s) of claim(s) 1, 4 – 6 and 8 – 20 under 35 USC § 102 (a)(2) have been fully considered and are persuasive. The rejection made under 35 USC § 102 (a)(2)  for claims 1, 4 – 6 and 8 – 20 have been withdrawn.


Applicant’s arguments, see pages 20 – 22, with respect to the rejection(s) of claim(s) 2 and 3 under 35 USC § 103 have been fully considered and are persuasive. The rejection made under 35 USC § 103 for claims 2 and 3 have been withdrawn.

Allowable Subject Matter

Claims 1 – 12, 14 – 18 and 19 – 22 are allowed.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167    

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167